UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

MURRAY HALL, III,

                              Plaintiff,
                                                             9:17-CV-1069
v.                                                           (GTS/DEP)

ANTHONY J. ANNUCCI, Comm’r.; DANIEL
MARTUSCELLO, Dep. Comm’r. for Admin. Servs.,
DOCCS, f/k/a Daniel Mortuscello; JEFF MCKOY,
Dep. Comm’r for Program Servs., DOCCS;
BRANDON SMITH, Super., Greene C.F.; and
DEACON YOUNG, Chaplain, Greene. C.F.,

                        Defendants.
__________________________________________

APPEARANCES:                                                 OF COUNSEL:

MURRAY HALL, III
 Plaintiff, Pro Se
93 North Fair Field Drive
Dover, Delaware 19901

HON. BARBARA D. UNDERWOOD                                    KYLE W. STURGESS, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
  Counsel for Defendants
The Capitol
Albany, New York 12224

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Murray Hall,

III (“Plaintiff”) against the five above-captioned employees of the New York State Department

of Corrections and Community Supervision (“Defendants”) are (1) Defendants’ motion for

summary judgment and (2) United States Magistrate Judge David E. Peebles’ Report-

Recommendation recommending that Defendants’ motion be granted. (Dkt. Nos. 23, 32.) None
of the parties have filed objections to the Report-Recommendation, and the deadline by which to

do so has expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge Peebles’

thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Peebles employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons stated therein;2 Defendants’ motion for

summary judgment is granted; and Plaintiff’s Amended Complaint is dismissed in its entirety.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Peebles’ Report-Recommendation (Dkt. No. 32) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Defendants’ motion for summary judgment (Dkt. No. 23) is

GRANTED; and it is further


       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).
       2
                The Court would add only that an alternative reason for not affording Plaintiff an
opportunity to amend his pleading before dismissing his action is that he has already been
afforded such an opportunity to amend (his operative pleading being his Amended Complaint).
See Abascal v. Hilton, 04-CV-1401, 2008 WL 268366, at *8 (N.D.N.Y. Jan. 13, 2008) (Kahn, J.,
adopting, on de novo review, Report-Recommendation by Lowe, M.J.) (“[G]ranting a pro se
plaintiff an opportunity to amend is not required where the plaintiff has already been given a
chance to amend his pleading.”), aff'd, 357 F. App'x 388 (2d Cir. 2009); see also Bratton v.
Fitzpatrick, 12-CV-0204, 2012 WL 4754558, at *2 & n.2 (N.D.N.Y. Oct. 4, 2012) (Suddaby, J.)
(collecting cases).

                                                 2
       ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 13) is DISMISSED in its

entirety, and the Clerk of Court shall enter Judgment for Defendants and close this action.

       The Court certifies that an appeal from this Decision and Order would not be taken in

good faith pursuant 28 U.S.C. § 1915(a)(3).

Dated: December 17, 2018
       Syracuse, New York

                                              ____________________________________
                                              Hon. Glenn T. Suddaby
                                              Chief U.S. District Judge




                                                3
